Donald L. Corbin, Justice, dissenting. I agree with the majority’s decision that the people of Pope County, Arkansas, were not adequately apprised so as to give an informal consent to the transfer of excess monies of the jail bond tax levy into the courthouse construction project. I dissent to the majority’s finding thht the parking lot is not essential to the courthouse construction. In this day and time parking is essential to any public or private offices. Today, any architect submitting an architectural scheme of plans which fails to include parking, and for that matter sidewalks and even perhaps landscaping, would be subject to harsh criticism from his peers. I would, under the facts of this case, include the parking lot as being essential to the courthouse construction under the authority of Davis v. Waller, 238 Ark. 300, 379 S.W.2d 283 (1964).